Case 4:20-cv-00244-TWP-DML Document 1 Filed 12/04/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION
                                                                             Electronically Filed

ELIZABETH JINES                                     )
                                                    )
                                                    )
                   PLAINTIFF                        )
v.                                                  )    CASE NO. 4:20-cv-244
                                                    )
                                                    )
D&G, INC. and JACKIE W. MELTON                      )
                                                    )
                                                    )
                   DEFENDANTS                       )




                                    NOTICE OF REMOVAL

       Defendants D&G, Inc. and Jackie W. Melton, by counsel, for their Notice of Removal of

this action from the Jefferson County Circuit Court, Jefferson County, Indiana, to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, respectfully states as follows:

       1.      On November 20, 2020, Plaintiff filed an action against Defendants, which is

currently pending in the Jefferson County Circuit Court, Civil Action No. 39C01-2011-CT-

00847. D&G, Inc. and Mr. Melton were served with process on November 25, 2020.

       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 (a) and

(c) because there is diversity of citizenship between the parties and the total amount in

controversy exceeds the jurisdictional minimum of $75,000, though Defendants deny liability to

Plaintiff for damages in any amount.

       3.      Plaintiff is a citizen of Indiana.

       4.      Defendant Jackie Melton is a citizen of Kentucky.



                                                    1
Case 4:20-cv-00244-TWP-DML Document 1 Filed 12/04/20 Page 2 of 4 PageID #: 2




        5.     Pursuant to 28 U.S.C. § 1332(c)(1), a corporation shall be deemed a citizen of its

state of incorporation and the state where it has its principal place of business. Defendant D&G,

Inc. is a Kentucky corporation with its principal place of business in Henderson, Kentucky.

D&G, Inc. is therefore a citizen of Kentucky.

        6.     This case arises from a November 15, 2020 motor vehicle collision in Madison,

Jefferson County, Indiana, between Plaintiff and a tractor-trailer driven by Defendant Jackie

Melton. In the Complaint, Plaintiff seeks unspecified damages for past and future personal

injuries.

        7.     By email correspondence dated December 2, 2020, counsel for Plaintiff first

confirmed that her claimed damages against Defendants in this case exceed $75,000, exclusive

of interest and costs. The relevant email correspondence is attached as Exhibit A.

        8.     When removability is not readily apparent from the initial pleading a notice of

removal must be filed within thirty (30) days after receipt of a “copy of an amended pleading,

motion, order or other paper from which it may first be ascertained that the case … has become

removable.” 28 U.S.C. § 1446(b)(3). This Notice of Removal is being filed on December 4, 2020,

within thirty (30) days of service of process on Defendants and Defendants’ receipt of Plaintiff’s

December 2, 2020 email correspondence from which Defendants first ascertained that Plaintiff’s

alleged damages exceed $75,000, exclusive of fees and costs.

        9.     A copy of all process, pleadings and orders served as of the date of the filing of this

Notice of Removal are attached hereto as Exhibit B.

        10.    Written notice of the filing of this Notice of Removal, the exhibits thereto, the

Notice and Certificate were mailed to Plaintiff’s counsel today.




                                                  2
Case 4:20-cv-00244-TWP-DML Document 1 Filed 12/04/20 Page 3 of 4 PageID #: 3




       11.     True and correct copies of the pleadings enumerated will be filed with the Clerk of

the Jefferson County Circuit Court.


       WHEREFORE, Defendants D&G, Inc. and Jackie W. Melton respectfully request the

removal of this action from the Jefferson County Circuit Court to this Court for all other appropriate

procedures.



                                                      Respectfully submitted,


                                                      /s/ Emily C. Lamb_______________
                                                      David Domene
                                                      Emily C. Lamb (Atty. No. 30371-10)
                                                      BLACKBURN DOMENE & BURCHETT, PLLC
                                                      614 West Main Street, Suite 3000
                                                      Louisville, KY 40202
                                                      Tel: 502-584-1600
                                                      Fax: 502-584-9971
                                                      ddomene@bdblawky.com
                                                      elamb@bdblawky.com

                                                      Counsel for Defendants




                                                  3
Case 4:20-cv-00244-TWP-DML Document 1 Filed 12/04/20 Page 4 of 4 PageID #: 4




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Notice of Removal was sent
to the following via U.S. mail, postage prepaid, on this 4th day of December, 2020:
       Kaitlin Coons Astorino
       Isaacs & Isaacs, P.S.C.
       1601 Business Center Court
       Louisville, KY 40299
       Tel: 502-458-1000
       Fax: 502-454-5512
       Kaitlin@isaacsandisaacs.com

       Counsel for Plaintiff



                                                    /s/ Emily C. Lamb_______________________
                                                    Counsel for Defendants




                                                4
